COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Kevin Peoples v. The State of Texas

Appellate case number:     01-18-00731-CR

Trial court case number: 1551878

Trial court:               185th District Court of Harris County

       Appellant’s brief was originally due on January 10, 2019. Three extensions were granted
until May 15, 2019, the last of which stated that no further would be granted absent a showing of
exceptional circumstances. After late notice issued, no response or brief was filed. On August 6,
2019, this Court issued an order, abating the appeal and remanding to the trial court to determine
why appointed attorney Natalie Schultz had not filed appellant’s brief.
         The trial court held a hearing on September 3, 2019, and determined that appellant desired
to continue his appeal. Without determining the reason for appointed counsel’s failure to file a
brief, the trial court permitted appointed counsel an additional thirty days to file a brief. On October
3, 2019, appointed counsel Schultz tendered a brief—247 days after it was originally due.
        The appeal is reinstated on the active docket and appellant’s brief is ordered filed as of the
date of this order.
       It is so ORDERED.

Judge’s signature: ___Justice Peter Kelly________________________
                    Acting individually  Acting for the Court


Date: __October 10, 2019____